DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-22 are allowed.
The following is a list of the closest prior art:
Romanovskyy (US 2012/0057412) teaches a controller and memory macro connected by communication pins on a single die.  Romanovskyy does not teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “A method, at a subsystem formed in a single circuit die, comprising: observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity.” recited in claim 11. 
Berenbaum (2009/0063799 A1) teaches circuitry interposed between a controller and memory used to protect a region of memory.  However, the reference fails to teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “A method, at a subsystem formed in a single circuit die, comprising: observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity.” recited in claim 11.
Arora (US 10331578) teaches “a managed flash controller communicatively coupled between the processor and the managed flash device, wherein the managed flash controller includes: a flash access restriction enforcer to disallow a read by an unauthorized entity from the first partition and allow a write by an authorized entity to the second partition.”  This fails to teach at least a control circuitry observing signals between a controller and memory also communicating with a computing entity to determine whether an attempt to complete a memory operation in a dedicated partition of the memory was initiated by the computing entity and using that determination to selectively apply an override signal when the memory operation is not initiated by the computing entity.  Therefore, the reference cannot teach the combination of “A method, at a subsystem formed in a single circuit die, comprising: observing, at control circuitry of the subsystem, signals transmitted between a memory controller and a memory macro, the memory controller and the memory macro being formed in the single circuit die, the signals being transmitted between signal pins on a signal interface of the memory controller and corresponding signal pins on a signal interface of the memory macro, to detect an attempt to complete a memory operation to access at least a dedicated partition of the memory macro, the dedicated partition of the memory macro being dedicated to a computing entity of the subsystem; communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity.” recited in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface by connecting at least some of the signal pins on the second signal interface to at least some of the corresponding signal pins of the first signal interface”.  The relationship between the two sets of signal pins to the connection of the hardwired circuitry between the first and second interfaces is unclear.  Specifically, the language “the control circuitry being coupled to the one or more computing devices and having hardwired circuitry interposed between the first signal interface and the second signal interface” appears to recite control circuitry interposed between the pins of the first and second interfaces, but the language “by connecting at least some of the signal pins on the second signal interface to at least some of the corresponding signal pins of the first signal interface” appears to recite a connection between the pins on the first and second interfaces.  The language “by connecting . . .” implies that the connection of the first pins to the second pins causes or results in the interposition of the hardwired circuitry.  This makes the claim unclear at least because it is unclear whether the claim is reciting a causal relationship between the pin connections and the location of the interposed circuitry (e.g. some pins are directly connected while other are connected across the interposed circuitry, or if the claim requires the circuitry to be interposed by virtue of the first and second pins being connected to one another through the interposed circuitry).  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Romanovskyy (US 2012/0057412) and Berenbaum (2009/0063799 A1).
1. An integrated circuit device comprising, on a single circuit die: 
circuitry to implement a memory macro having a first signal interface; circuitry to implement a memory controller having a second signal interface, (See Romanovskyy figure 1.) wherein connection of signal pins on the second signal interface with corresponding signal pins on the first signal interface enables the memory controller to initiate operations via signals applied to the signal pins on the first interface from signals applied to the signal pins on the second signal interface; and (“For example, as shown in FIG. 1B, the same eDRAM macro 110 is connected to a different application specific circuit 120' having four I/Os (outputs 130a-130d and inputs 140a-140d. Without making any changes inside of macro 110, the connections made by the place and route tool are used to "reconfigure" the I/Os of macro 110.”  Romanovskyy paragraph 0027.) circuitry to implement a subsystem comprising one or more computing devices and control circuitry, the control circuitry being coupled to the one or more computing devices and having hardwired circuity interposed between the first signal interface and the second signal interface by connecting at least some of the signal pins on the second signal interface to at least some of the corresponding signal pins of the first signal interface, (The previously cited art does not expressly teach the control circuitry being interposed between the memory macro and controller.  
Berenbaum teaches: “Access to the memory may be controlled or secured by protection logic and masking logic, examples of which are described below. In one embodiment, enabling access by the embedded controller to the memory may include providing a first control value to masking logic coupled to the memory, e.g., interposed between the embedded controller and the memory.”  Berenbaum paragraph 0010.  “Enabling access to the memory may include enabling access to the address range in the memory, and disabling access to the memory may include disabling access to the address range of the memory.”  Berenbaum paragraph 0020. “In one embodiment, the above method may further include determining if an address generated by the embedded controller is outside of an initialization address range, and enabling protection of the memory in response to determining that the address generated by the embedded controller is outside of the initialization address range.”  Beranbaum paragraph 0021.  “In preferred embodiments, mask logic 203 may be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor data bus. Additionally, in some embodiments, protect logic 201 may also be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor address bus.”  Beranbaum paragraph 0057.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Berenbaum because this prevents unauthorized accesses that make it through the memory controller.) the control circuitry to apply one or more signals to at least one of the signal pins on the first signal interface to control access to a partition of the memory macro dedicated to the one or more computing devices by memory operations initiated at the memory controller.  (“A memory macro comprises a plurality of memory array segments, each having a predetermined number of data inputs and outputs. A segment decoder circuit is configured to: receive a first value indicating a number of memory partitions among which the memory array segments are to be divided, and output a plurality of signals for selectively activating one or more of the plurality of memory array segments to be accessed based on the first value. A plurality of output drivers are coupled to the segment decoder circuit and to respective ones of the outputs. The plurality of output drivers are configured to selectively output data from the respective outputs of each of the respective activated memory array segments.”  Romanovskyy Abstract.  Note that Barenbaum cited above also teaches controlling access.)
2. The integrated circuit device of claim 1, wherein 
the control circuitry comprises logic gates but no registers. (Barenbaum teaches: “the special hardware required may be limited to a few simple gates, flip flops, and an inverter.”  Barenbaum paragraph 0102.)
3. The integrated circuit device of claim 1, wherein 
the hardwired circuitry is further to apply the one or more signals to at least one of the signal pins on the first signal interface to selectively override a memory operation initiated at the memory controller if the memory operation is addressed to the partition of the memory macro dedicated to the one or more computing devices.  (“Enabling access to the memory may include enabling access to the address range in the memory, and disabling access to the memory may include disabling access to the address range of the memory.”  Berenbaum paragraph 0020.  Romanovskyy cited above teaches pins connecting the memory (macro) and controller, while Berenbaum teaches interposing an access enabling/disabling circuit between the controller and memory.  Note that any communication to/from an IC would be understood to require applying a signal to “at least one pin”.  Note also that the language “circuitry is further to . . . ” is written as an intended use.  See MPEP §§ 2103 and 2111.04.)
4. The integrated circuit device of claim 1, wherein 
the one or more computing devices comprise a secure enclave computing device. (Berenbaum teaches a secure area. See e.g. Berenbaum paragraph 0020.  Denoting a computing device “a secure enclave computing device” does not limit to a particular structure or require steps to be performed.  See MPEP 2111.04 and 2103.)
5. The integrated circuit device of claim 4, wherein 
the partition of the memory macro dedicated to the one or more computing devices to comprise a secure partition dedicated to the secure enclave computing device, the secure partition to be defined at least in part by a range of addresses and/or memory specific control signals, (“Enabling access to the memory may include enabling access to the address range in the memory, and disabling access to the memory may include disabling access to the address range of the memory.”  Berenbaum paragraph 0020.  See also figure 1 of Barenbaum showing only one computing device, implying that the memory is “dedicated” to that device.) and wherein the control circuitry to implement the subsystem further to comprise circuitry to apply of an override signal to the first signal interface and/or the second signal interface responsive to an attempted operation to access a portion of the secure partition. (Berenbaum teaches: “In one embodiment, the above method may further include determining if an address generated by the embedded controller is outside of an initialization address range, and enabling protection of the memory in response to determining that the address generated by the embedded controller is outside of the initialization address range.”  Beranbaum paragraph 0021.  “In preferred embodiments, mask logic 203 may be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor data bus. Additionally, in some embodiments, protect logic 201 may also be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor address bus.”  Beranbaum paragraph 0057.)
6. The integrated circuit device of claim 5, wherein 
the control circuitry to enable completion of memory operations initiated by the memory controller addressed to a portion of the memory macro outside of the secure partition regardless of whether the one or more computing devices are powered on.  (This claim language is written as an intended use because “control circuitry to enable . . .” implies but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.)
7. The integrated circuit device of claim 1, and 
further comprising one or more features to prevent modification of features of the subsystem.  (See rejection of claim 1.  Note also that “features to prevent . . .” is written as an intended use because the language implies but does not require steps to be performed or limit to a particular structure.)
8. The integrated circuit device of claim 7, wherein 
the one or more features to prevent modification of features of the subsystem to further comprise implementation of the control circuity so that all signal pins of the first signal interface are connected to the control circuitry to prevent application of signals to any signal pins of the memory macro independently of the control circuitry. (See Romanovskyy figure 1.  Note that “to prevent application of signals to any signal pins . . .” is written as an intended use because the language implies but does not require any steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.)
9. The integrated circuit device of claim 5, and 
wherein the control circuitry is further to apply the override signal to signal pins of the first signal interface or to signal pins of the second signal interface responsive to detection of an attempted memory operation addressed to the secure partition, application of the override signal to prevent the attempted memory operation from completing. (“Enabling access to the memory may include enabling access to the address range in the memory, and disabling access to the memory may include disabling access to the address range of the memory.”  Berenbaum paragraph 0020. “In one embodiment, the above method may further include determining if an address generated by the embedded controller is outside of an initialization address range, and enabling protection of the memory in response to determining that the address generated by the embedded controller is outside of the initialization address range.”  Beranbaum paragraph 0021.  “In preferred embodiments, mask logic 203 may be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor data bus. Additionally, in some embodiments, protect logic 201 may also be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor address bus.”  Beranbaum paragraph 0057.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Romanovskyy, Berenbaum, and Chai (US 2006/0117156)
10. The integrated circuit device of claim 9, wherein 
the one or more computing devices are further to transmit one or more error signals to the memory controller responsive to application of the override signal.  (Barenbaum teaches sending an error signal to a controller responsive to an override signal.  See Baranbaum figure 5.
Barenbaum does not teach sending an error signal to a controller responsive to an override signal that has been applied to signal pins of a first interface (on a memory macro) or second interface (on a memory controller).
   Chai teaches: “Hardware state 114 of hardware source 108 can be detected by logic module 104. In an embodiment, if logic module 104 detects hardware state 114 of hardware source 108 to be write non-permit state 120, then logic module 104. prevents memory controller 102 from modifying protected memory block 110. Modifying protected memory block 110 can include writing additional data, erasing data, and the like, from protected memory block 110. If logic module 104 detects hardware state 114 of hardware source 108 to be write permit state 118, then logic module 104 permits memory controller 102 to modify protected memory block 110. However, in an embodiment, even if logic module 104 detects write permit state 118, memory controller 102 may still not be able to modify protected memory block 110 unless allowed by a software means as described below.” Chai paragraph 0018.  “Memory controller 102 can receive feedback on hardware state via hardware feedback signal 122. Memory controller 102 can receive feedback on status of write-protect signal 116 via software feedback signal 123.” Chai paragraph 0019. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Chai before the effective filing date because informing the entity sending data that data is not being written saves the work of resending data that is not being saved.)

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Rejections under § 112b
All rejections under this section in the previous action are withdrawn in response to claim amendments.
Rejections under § 103
Applicant’s discussion of the claim language begins on page 16.  
Applicant appears to argue that the mask 203 and protection logic 201 are not interposed between the first signal interface of a macro (a memory) and a second interface of a controller, citing the portions of Berenbaum explaining that the protect logic may also be interposed between the processor bus and the controller.  Specifically Applicant cites Barenbaum paragraph 0057 which states “In preferred embodiments, mask logic 203 may be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor data bus. Additionally, in some embodiments, protect logic 201 may also be interposed between the embedded controller 202 and the memory 204, e.g., between the embedded controller and the processor address bus.” Beranbaum paragraph 0057.  Applicant highlights the section noting that the mask and protect logic may also be between the controller and processor data bus, but it is unclear why locating the mask and protect logic between the controller and data bus would preclude the art’s express teaching that the mask and protect logic are also “interposed between the embedded controller . . . and memory” from reading on claim language reciting corresponding control circuitry being “interposed between the first signal interface and the second signal interface” where the recited first signal interface and second signal interface correspond to a memory and controller respectively.  See claim 1 lines 2-3.  With respect to connecting to pins, note that the claim language is rejected over the combination of references and that Romanovskyy teaches an imbedded controller connected to a memory macro using pins.  
Applicant states that the office action fails to teach “communicating signals between the control circuitry and the computing entity to determine whether the attempt to complete the memory operation to access the at least the dedicated partition of the memory macro was initiated by the computing entity responsive to detection of the attempt; and selectively applying an override signal to the signals transmitted between the memory controller and the memory macro responsive to a determination that the attempt to complete the memory operation to access the dedicated partition of the memory macro was not initiated by the computing entity” as recited in amended claim 11.  Amended claim 11 is indicated as allowed above.  
Applicant states that all dependent claims are allowed based on their incorporation of claims 1 and 11.  All claims depending from claim 11 are allowed.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
REGION PROTECTION UNIT, INSTRUCTION SET AND METHOD FOR PROTECTING A MEMORY REGION
US 20100223438 A1
"each region protection unit being associable to a region of the memory arrangement; and a region protection unit controller coupled between said bus and the plurality of region protection units for controlling access of the processing unit to the memory arrangement, the region protection unit controller being configured to communicate said instructions between the processing unit and the plurality of region protection units)." Claim 6.
Fine-grained access host controller for managed flash memory
US 10331578 B2
Claim 1 teaches: "a managed flash controller communicatively coupled between the processor and the managed flash device, wherein the managed flash controller includes: a flash access restriction enforcer to disallow a read by an unauthorized entity from the first partition and allow a write by an authorized entity to the second partition."


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139